 12DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOrit Corporation/Sea Jet Trucking and APA Ware-houses, Inc. d/b/a Gitano Distribution Centerand International Union, United Automobile,Aerospace and Agricultural Implement Workersof America (UAW), AFL-CIO. Case 22-CA-15294March 8, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONUpon a charge filed by the Union on October 19,1987, the General Counsel of the National LaborRelations Board issued a complaint on November13, 1987, against the Company, the Respondent, al-leging that it has violated Section 8(a)(5) and (1) ofthe National Labor Relations Act.The complaint alleges that on September 8, 1987,following a Board election in Cases 22-RC-9646and 22-RC-9705, the Union was certified as the ex-clusive collective-bargaining representative of theCompany's employees in the unit found appropri-ate. (Official notice is taken of the "record" in therepresentation proceeding as defined in the Board'sRules and Regulations, Sees. 102.68 and 102.69(g);Frontier Hotel, 265 NLRB 343 (1982).) The com-plaint further alleges that since about September 8,1987, the Company has refused to recognize andbargain with the Union and since about September10, 1987, has refused to provide the Union with re-quested information necessary for, and relevant to,the Union's performance of its function as the ex-clusive bargaining representative of the unit em-ployees. Thereafter, the Company filed its answeradmitting in part and denying in part the allega-tions in the complaint.On December 14, 1987, the General Counselfiled a Motion for Summary Judgment. On Decem-ber 16, 1987, the Board issued an order transferringthe proceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheCompany filed a response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer to the complaint and response tothe Notice to Show Cause, the Company admitsthat it refused the Union's request to recognize andbargain with the Union as the exclusive representa-tive of the employees in the certified unit. In de-fense of such conduct, the Company contests thevalidity of the Union's certification. Specifically,the Company argues: (1) that there was insufficientevidence in the record to establish jurisdiction; (2)that the certified unit is an inappropriate unit; and(3) that there was a contract bar to the election.'The General Counsel contends that the Companyseeks to relitigate issues which were raised and de-cided in the prior representation case. We agreewith the General Counsel.It is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues that were or could have beenlitigated in a prior representation proceeding. SeePittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146,162 (1941); Secs. 102.67(1) and 102.69(c) of theBoard's Rules and Regulations.All issues raised by the Company were or couldhave been litigated in the prior representation pro-ceeding. The Company does not offer to adduce ata hearing any newly discovered and previously un-available evidence, nor does it allege any specialcircumstances that would require the Board to re-examine the decision made in the representationproceeding.2In its answer the Company admits that the Unionrequested it to furnish certain information, butdenies that the requested information is necessaryfor, and relevant to, the Union's performance of itsfunction as the exclusive collective-bargaining rep-resentative of the unit employees and denies that itrefused to furnish such information.3 To the extentthat the Company defends any refusal to furnishthe requested information on the grounds that theunderlying certification is invalid, we find such aThe Company also asserts, in essence, that the Board abused its dis-cretion by resolving these issues in the representation proceeding ratherthan in a pending unfair labor practice proceeding and by declining,under the Freedom of Information Act (FOIA), to provide the Companywith a copy of the Regional Office's request to the Board to proceedwith the representation case despite the pending unfair labor practicecharges We note that the Regional Director denied the Company'sFOIA request and that thereafter the General Counsel denied the Com-pany's appeal of the Regional Director's action2 In its opposition to the General Counsel's Motion for Summary Judg-ment, the Company summarily asserts that the record contains insuffi-cient evidence to establish jurisdiction. This issue, however, was litigatedand decided in the underlying representation proceedmg and the Compa-ny does not now proffer an offer of proof concerning it nor does theCompany raise any alleged "special circumstances" not previously con-sidered by the Board.3 The General Counsel has submitted copies of letters from the Unionto the Company, dated September 10 and 29 and October 9, 1987, inwhich the Union requested the Company to furnish information concern-ing the unit employees' dates of hire, classifications, job descriptions; sala-ries, dates, amounts, and reasons for salary increases over the prior 2years; benefit plans; and other plans constituting terms and conditions ofemployment. We find that the Company's denial that it refused to pro-vide the requested information raises no issue requiring a hearing. TheCompany does not allege that it offered to furnish or, m fact, furnishedsuch information, and it is clear that the Company is contesting the valid-ity of the Union's certification and admittedly is refusing to recognizeand bargain with the Union.288 NLRB No. 2 GITANO DISTRIBUTION CENTER13defense without merit for the reasons stated above.Further, it is well established that such informationis presumptively relevant for purposes of collectivebargaining and must be provided on request to theemployees' collective-bargaining representative.4 Inaddition, it is also well settled that a union is notrequired to show the precise relevance of such in-formation unless the employer has submitted evi-dence sufficient to rebut the presumption of rel-evance. The Company has not attempted to rebutthe relevance of the information sought by theUnion. Accordingly, we find that no material issuesof fact exist with regard to the Company's refusalto furnish the requested information.We therefore find that the Company has notraised any issue that is properly litigable in thisunfair labor practice proceeding. Accordingly, wegrant the Motion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACTI. JURISDICTIONAt all times material, Sea Jet Trucking and APAWarehouses, Inc., a corporation with an office andplace of business in Brooklyn, New York, has beenengaged in the operation of a warehouse and distri-bution facility. At all times material, Orit Corpora-tion, a corporation with an office and place of busi-ness in Edison, New Jersey, the Respondent's facil-ity, has been engaged in the operation of a ware-house and distribution facility. Orit Corporation!-Sea Jet Trucking, and APA Warehouse, Inc. d/b/aGitano Distribution Center (the Respondent) are asingle-integrated business enterprise and a singleemployer within the meaning of the Act. OritCorporation/Sea Jet Trucking, and APA Ware-houses, Inc. d/b/a Gitano Distribution Center are ajoint employer within the meaning of the Act withrespect to warehouse employees at the Respond-ent's Edison, New Jersey facility. During the 12months preceding issuance of the complaint, theRespondent in the course and conduct of its busi-ness operations performed services valued in excessof $50,000 in States other than the State of NewJersey. We find that the Company is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act and that the Union is alabor organization within the meaning of Section2(5) of the Act.4 Mobay Chemical Corp., 233 NLRB 109, 110 (1977), and cases citedtherein at fn. 5.II. ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the rerun election held August 31,1987, the Union was certified September 8, 1987, asthe collective-bargaining representative of the em-ployees in the following appropriate unit:The full-time and regular part-time warehouseemployees employed by the Employer at itsEdison, New Jersey warehouse, excluding alloffice clerical employees, professional employ-ees, guards and supervisors as defined in theAct.The Union continues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusals to BargainSince about September 8, 1987, the Union has re-quested the Company to recognize it and bargain,and since about that date the Company has refused.Since about September 10, 1987, the Union has re-quested the Company to furnish it with informationnecessary for, and relevant to, the Union's perform-ance of its function as the exclusive collective-bar-gaining representative of the unit employees, andsince that date the Company has refused. We findthat these refusals constitute unlawful refusals tobargain in violation of Section 8(a)(5) and (1) of theAct.CONCLUSIONS OF LAWBy refusing since about September 8, 1987, torecognize and bargain with the Union as the exclu-sive collective-bargaining representative of the em-ployees in the appropriate unit and by refusingsince about September 10, 1987, to furnish theUnion requested information, the Company has en-gaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion and, if an understanding is reached, toembody the understanding in a signed agreement.We shall also order the Respondent to furnish theUnion with the information requested.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datethe Respondent begins to bargain in good faith 14DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwith the Union. Mar-Jac Poultry Co., 136 NLRB785 (1962); Lamar Hotel, 140 NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).5ORDERThe National Labor Relations Board orders thatthe Respondent, Orit Corporation/Sea Jet Truck-ing and APA Warehouses, Inc. d/b/a Gitano Dis-tribution Center, Edison, New Jersey, its officers,agents, successors, and assigns, shall1. Cease and desist from(a)Refusing to recognize and bargain with theInternational Union, United Automobile, Aero-space and Agricultural Implement Workers ofAmerica (UAW), AFL-CIO as the exclusive bar-gaining representative of the employees in the bar-gaining unit, and refusing to furnish the Union withinformation necessary for, and relevant to, theUnion's performance of its function as the exclusivecollective-bargaining representative of the unit em-ployees.(b)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) On request, recognize and bargain with theUnion as the exclusive representative of the em-ployees in the following appropriate unit on termsand conditions of employment and, if an under-standing is reached, embody the understanding in asigned agreement:The full-time and regular part-time warehouseemployees employed by the Employer at itsEdison, New Jersey warehouse, excluding alloffice clerical employees, professional employ-ees, guards and supervisors as defined in theAct.(b) On request, furnish the Union with informa-tion necessary for, and relevant to, the Union's per-formance of its function as the exclusive collective-bargaining representative of the unit employees.(c) Post at its facility in Edison, New Jersey,copies of the attached notice marked "Appendix."5 The General Counsel requests a visitatorial clause authorizing theBoard, for compliance purposes, to obtain discovery from the Respond-ent under the Federal Rules of Civil Procedure subject to the supervisionof the United States court of appeals enforcing this Order. Under the cir-cumstances of this case, we find it unnecessary to include such a clause.Accordingly, we deny the General Counsel's request See CherokeeMarine, 287 NLRB 1080 (1988)6 If this Order is enforced by a judgment of a Umted States court ofappeals, the words in the notice reading "Posted by Order of the Nation-Copies of the notice, on forms provided by the Re-gional Director for Region 22, after being signedby the Respondent's authorized representative,shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(d) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to recognize and bargainwith International Union, United Automobile,Aerospace & Agricultural Implement Workers ofAmerica (UAW), AFL-CIO, as the exclusive rep-resentative of the employees in the bargaining unitand WE WILL NOT refuse to provide the Unionwith requested information necessary for, and rele-vant to, the Union's function as the exclusive repre-sentative of the unit employees.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, recognize and bargainwith the Union and put in writing and sign anyagreement reached on terms and conditions of em-ployment for our employees in the bargaining unit:The full-time and regular part-time warehouseemployees employed by the Employer at itsEdison, New Jersey warehouse, excludingoffice clerical employees, professional employ-ees, guards and supervisors as defined in theAct.WE WILL, on request, furnish the Union with theinformation necessary for, and relevant to, the GITANO DISTRIBUTION CENTER15Union's performance of its function as the exclusiverepresentative of the unit employees.ORIT CORPORATION/SEA JET TRUCK-ING AND APA WAREHOUSES, INC.D/B/A GITANO DISTRIBUTIONCENTER